DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/21 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/21 has been considered by the examiner.




Response to Amendment
The applicant has amended the following: 
		Claims: 1-3, 11-12, 15-17 and 25-26 have been amended. 
		Claims: 4-10, 13-14, 18-24 and 27-28 have not been amended. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 4-7 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The dependent claims 4-7 and 18-21 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 10-11, 14-15, 24-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Patent Publication 2014/0018085 herein after referenced as Young) in view of KIM et al. (US Patent Publication 2015/0312857 herein after referenced as Kim) and further in view of CHOI et al. (US Patent Publication 2008/0137632 herein after referenced as Choi).


Regarding claim 1 and claim 15, Young discloses:
A wireless communication method implemented by a station, wherein the wireless communication method comprises: and A wireless communications device implemented by a station, wherein the wireless communications device comprises: a first receiver configured to receiving a downlink control signal from an access point associated with the station, wherein the downlink control signal comprises data of a maximum allowable sleep duration that corresponds to the station; (Young, [0054] discloses the target eNB may use the information to determine the need for reconfiguration of DRX parameters or to populate DRX configuration parameters (i.e. reads on data of a maximum allowable sleep duration as DRX includes a maximum sleep duration) within an RRC Connection Reconfiguration message (i.e. reads on downlink control signal) which may be generated by the target eNB and tunneled (i.e. reads on receiving a downlink control signal) to the UE (i.e. reads on wireless communication device / station) via the source eNB (i.e. reads on access point) to instruct a handover; Young, Fig. 24 & [0165] discloses the target cell configured timers and/or tailor the DRX parameters to enable power optimization at the UE and the constructed configuration is transmitted from the target cell to the source eNB located within a Handover Command and then further transmitted to the UE by the source eNB; Young, [0047] discloses in the absence of traffic, the UE may enter the short DRX substate 212 and during active communications, the UE may receive a plurality of subframes which may comprise a 1ms unit of transmission time (i.e. indicates obviousness that subframes corresponds to a duration of time) and in the short DRX substate 212, the subframes may be grouped into an Nshort grouping of subframes wherein the UE may be allowed to turn off its receiver such as sleep or DRX for all but 1 or some other small number of Nshort subframes (i.e. indicates obviousness that DRX includes both an active duration where the UE is awake and a maximum sleep duration where the UE is asleep and the receiver is turned off); Young, [0173] discloses when required network registration or activation procedures have been completed, the UE may send and receive communication signals over the network that consists of multiple base stations communicating with the UE (i.e. indicates obviousness that the UE would need to be associated with a serving eNB in order to receive data); Young, Fig. 26 & [0171] discloses the UE is enabled for two-way communication and incorporates a communication subsystem including a receiver and a transmitter as well as associated components such as one or more antenna elements 2616 (i.e. reads on first receiver) and 2618 and a processing module such as a digital signal processor DSP and the particular design of the subsystem is dependent upon the communication network in which the UE is intended to operate; Young, [0174] discloses signals received by antenna 2616 through communication network are input to receiver and wherein the DSP provides receiver and transmitter control; Young, [0002]-[0003] discloses a user equipment UE refer to mobile devices such as mobile telephones, personal digital assistants, handheld or laptop computers, etc. and discloses an LTE system might include a node B eNB, a wireless access point or a similar component rather than a traditional base station and any such component will be referred to as an eNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a UE would need to be associated with a serving eNB access point in order to be able to receive the sleep state DRX configuration parameters from the serving eNB which obtains the sleep state DRX configuration parameters from a target eNB).
and a first wake-up circuit coupled to the first receiver, and waking up the station (Young, [0049] discloses the transitions between DRX sub-states may be controlled by data inactivity timers which may run towards expiration as long as no new data is exchanged and may be reset whenever new data is exchanged and alternatively the transitions may be controlled by explicit commands transmitted by an eNB to the UE and when in either the short or the long DRX cycle, the communication of new downlink or uplink data may result in a return to the continuous RX sub-state (i.e. reads on waking up the station by indicating a return to the continuous RX sub-state from the sleep DRX state); Young, [0047] discloses in the absence of traffic, the UE may enter the short DRX substate 212 and during active communications, the UE may receive a plurality of subframes which may comprise a 1ms unit of transmission time and in the short DRX substate 212, the subframes may be grouped into an Nshort grouping of subframes wherein the UE may be allowed to turn off its receiver such as sleep or DRX for all but 1 or some other small number of Nshort subframes; Young, Fig. 26 & [0171] discloses the UE is enabled for two-way communication and incorporates a communication subsystem including a receiver and a transmitter as well as associated components such as one or more antenna elements 2616 and 2618 and a processing module such as a digital signal processor DSP (i.e. reads on first wake-up circuit) and the particular design of the subsystem is dependent upon the communication network in which the UE is intended to operate; Young, [0174] discloses signals received by antenna 2616 through communication network are input to receiver and wherein the DSP provides receiver and transmitter control.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the DSP is a wakeup circuit that controls when a transmitter and receiver transitions from a sleep DRX state to an awake continuous state).
Young discloses that DRX sub-states includes a maximum sleep period and that the transitions between sub-states are controlled by timers and discloses that the UE transitions from a sleep DRX state to an active continuous state and furthermore, Young, [0192]-[0194] discloses the written description enables those skilled in the art to make and use implementations having alternative elements and discloses that the disclosed systems and methods may be embodied in many other forms without departing from the scope of the disclosure and the various elements or components may be combined or integrated and discloses the techniques, systems, subsystems and methods described in the various implementations as discrete or separate may be combined or integrated with other systems modules, techniques or methods and other times shown or discussed as coupled or directly coupled or communicating with each other may be indirectly coupled or communicating through some interface, device or intermediate component and other examples of changes substitutions and alterations are ascertainable by one skilled in the art.  However, Young fails to disclose performing a sleep operation when failing to associate with a target access point and Young fails to explicitly disclose that the transition occurs from the sleep DRX state to the active continuous state upon the expiration of the timer and therefore fails to disclose “sleeping in response to the station failing to associate with a target access point and a preset first retry condition is met” and “and waking up the station when a sleep duration of the station reaches the maximum allowable sleep duration.”
In a related field of endeavor, Kim discloses:
and waking up the station when a sleep duration of the station reaches the maximum allowable sleep duration (Kim, [0161] discloses it is determined whether the sleep period has expired and when the sleep period has expired, the second processor may return to wake up the WiFi module (i.e. reads on waking up when a maximum allowable sleep duration has been reached) and when the sleep period has not expired, it is determined whether a wake up signal is received from the first processor; Kim, [0111] discloses the CP may repeatedly and periodically perform wake up and sleep operations according to the execution of the DRX mode and the CP may wake up from the sleep state at every predetermined time according to the DRX period (i.e. indicates obviousness that the DRX period includes a maximum sleep period); Kim, [0104] discloses the CP may periodically wake up for operations of a cellular standby mode to perform cellular communications through an RF module and the CP may be activated to transmit and receive cellular communication though the cellular communication module).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Young to incorporate the teachings of Kim for the purpose of providing the system with a means to receive communications when in a sleep DRX state (Kim, [0104] & [0111]) and one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of the UE utilizing a DRX configuration to transition between states as taught by Young) with another known element (i.e. performing a process of the UE utilizing a DRX configuration to transition between states, wherein the transition corresponds to a transition from a sleep DRX state to a wakeup active state when the sleep period has expired as taught by Kim) to obtain the predictable result of the system performing a process of the UE utilizing a DRX configuration to transition between states (i.e. as taught by Young & Kim) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
“sleeping in response to the station failing to associate with a target access point and a preset first retry condition is met”.
In a related field of endeavor, Choi discloses:
sleeping in response to the station failing to associate with a target access point and a preset first retry condition is met (Choi, [0049] discloses when the initial ranging process that is performed by the predetermined number fails (i.e. reads on sleeping in response to the station failing to associate with a target access point and a preset first retry condition is met), the sleep mode switching unit switches a status of the terminal to a sleep mode  and waits until the propagation environment between the base station (i.e. reads on target access point) and the terminal is improved while saving the amount of power consumed by the terminal; Choi, [0018] discloses transmitting a code to a base station and attempting to perform an initial ranging process and determining that the initial ranging process fails when a response signal to the transmitted code is not transmitted from the base station and switching a status of the terminal to a sleep mode that saves power consumed by the terminal according to a result of the determination and performing the initial ranging process again when the propagation environment exceeds a predetermined reference value).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Young in view of Kim to incorporate the teachings of Choi for the purpose of providing the system with a means to conserve the power consumed by the terminal when unable to associate with a target base station (Choi, [0018] & [0049]).

The wireless communication method of claim 1, wherein receiving the downlink control signal from the access point associated with the station comprises and The wireless communications device of claim 15, wherein the wireless communications device further comprises: a second receiver configured to receiving a configuration update signal from the access point associated with the station to update, based on data of maximum allowable sleep duration in the configuration update signal, the maximum allowable sleep duration stored by the station (Young, Fig. 15 & [0100] discloses based on the received N/P indications (i.e. reads on configuration update signal), the UE stores or overwrites a received configuration in a region of memory assigned to a power-optimized configuration (i.e. indicates obviousness that a previous DRX power-optimized configuration is updated and overwritten with a new DRX power-optimized configuration) and Fig. 15 shows that the N/P indication are transmitted by the eNB; Young, [0110] discloses a power-optimized configuration employs a short DRX or a long DRX (i.e. indicates obviousness that the power-optimized configuration includes the sleep DRX configuration); Young, Fig. 26 & [0171] discloses the UE is enabled for two-way communication and incorporates a communication subsystem including a receiver and a transmitter as well as associated components such as one or more antenna elements 2616 and 2618 (i.e. indicates obviousness of a plurality of receiver elements and a plurality of transmitter elements) and a processing module such as a digital signal processor DSP and the particular design of the subsystem is dependent upon the communication network in which the UE is intended to operate; Young, [0174] discloses signals received by antenna 2616 through communication network are input to receiver and wherein the DSP provides receiver and transmitter control; Young, [0185] discloses other communications subsystems are further components which may provide for communication between the UE and different systems or devices (i.e. indicates obviousness of a plurality of communication systems with its own receiver, transmitter, DSP and antenna elements); Young, [0192]-[0194] discloses the written description enables those skilled in the art to make and use implementations having alternative elements and discloses that the disclosed systems and methods may be embodied in many other forms without departing from the scope of the disclosure and the various elements or components may be combined or integrated and discloses the techniques, systems, subsystems and methods described in the various implementations as discrete or separate may be combined or integrated with other systems modules, techniques or methods and other times shown or discussed as coupled or directly coupled or communicating with each other may be indirectly coupled or communicating through some interface, device or intermediate component and other examples of changes substitutions and alterations are ascertainable by one skilled in the art.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the system would include multiple different receiving antenna elements to receive the signals transmitted by the base station and that at least one of the antenna elements would receive the configuration update signal).

A wireless communication method implemented by an access point, wherein the wireless communication method comprises and A wireless communications device implemented by an access point, wherein the wireless communications device comprises a transmitter configured to: obtaining a downlink control signal comprising data of a maximum allowable sleep duration that corresponds to a station associated with the access point, (Young, [0054] discloses the target eNB may use the information to determine the need for reconfiguration of DRX parameters or to populate DRX configuration parameters (i.e. reads on data of a maximum allowable sleep duration as DRX includes a maximum sleep duration) within an RRC Connection Reconfiguration message (i.e. reads on downlink control signal) which may be generated by the target eNB and tunneled to the UE (i.e. reads on station) via the source eNB (i.e. reads on access point obtaining the downlink control signal from the target eNB) to instruct a handover; Young, Fig. 24 & [0165] discloses the target cell configured timers and/or tailor the DRX parameters to enable power optimization at the UE and the constructed configuration is transmitted from the target cell to the source eNB located within a Handover Command and then further transmitted to the UE by the source eNB; Young, [0047] discloses in the absence of traffic, the UE may enter the short DRX substate 212 and during active communications, the UE may receive a plurality of subframes which may comprise a 1ms unit of transmission time (i.e. indicates obviousness that subframes corresponds to a duration of time) and in the short DRX substate 212, the subframes may be grouped into an Nshort grouping of subframes wherein the UE may be allowed to turn off its receiver such as sleep or DRX for all but 1 or some other small number of Nshort subframes (i.e. indicates obviousness that DRX includes both an active duration where the UE is awake and a maximum sleep duration where the UE is asleep and the receiver is turned off); Young, [0173] discloses when required network registration or activation procedures have been completed, the UE may send and receive communication signals over the network that consists of multiple base stations communicating with the UE (i.e. indicates obviousness that the UE would need to be associated with a serving eNB in order to receive data); Young, Fig. 25 & [0169] discloses a network element includes a processor and a communication subsystem (i.e. reads on transmitter that is included within a communication subsystem); Young, Fig. 26 & [0171] discloses the UE is enabled for two-way communication and incorporates a communication subsystem including a receiver and a transmitter as well as associated components such as one or more antenna elements 2616 and 2618 and a processing module such as a digital signal processor DSP (i.e. indicates obviousness that a communications subsystem includes a receiver and a transmitter and processor) and the particular design of the subsystem is dependent upon the communication network in which the UE is intended to operate; Young, [0174] discloses signals received by antenna 2616 through communication network are input to receiver and wherein the DSP provides receiver and transmitter control; Young, [0002]-[0003] discloses a user equipment UE refer to mobile devices such as mobile telephones, personal digital assistants, handheld or laptop computers, etc. and discloses an LTE system might include a node B eNB, a wireless access point or a similar component rather than a traditional base station and any such component will be referred to as an eNB; Young, [0192]-[0194] discloses the written description enables those skilled in the art to make and use implementations having alternative elements and discloses that the disclosed systems and methods may be embodied in many other forms without departing from the scope of the disclosure and the various elements or components may be combined or integrated and discloses the techniques, systems, subsystems and methods described in the various implementations as discrete or separate may be combined or integrated with other systems modules, techniques or methods and other times shown or discussed as coupled or directly coupled or communicating with each other may be indirectly coupled or communicating through some interface, device or intermediate component and other examples of changes substitutions and alterations are ascertainable by one skilled in the art.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a UE would need to be associated with a serving eNB access point in order to be able to receive the sleep state DRX configuration parameters from the serving eNB which obtains the sleep state DRX configuration parameters from a target eNB).
wherein the downlink control signal instructs the station to wake up (Young, [0049] discloses the transitions between DRX sub-states may be controlled by data inactivity timers which may run towards expiration as long as no new data is exchanged and may be reset whenever new data is exchanged and alternatively the transitions may be controlled by explicit commands transmitted by an eNB to the UE and when in either the short or the long DRX cycle, the communication of new downlink or uplink data may result in a return to the continuous RX sub-state (i.e. reads on waking up the station by indicating a return to the continuous RX sub-state from the sleep DRX state)).
and sending the downlink control signal to the station, (Young, [0054] discloses the target eNB may use the information to determine the need for reconfiguration of DRX parameters or to populate DRX configuration parameters within an RRC Connection Reconfiguration message (i.e. reads on downlink control signal) which may be generated by the target eNB and tunneled (i.e. reads on sending the downlink control signal) to the UE (i.e. reads on station) via the source eNB (i.e. reads on access point) to instruct a handover).
Young discloses that DRX sub-states includes a maximum sleep period and that the transitions between sub-states are controlled by timers and discloses that the UE transitions from a sleep DRX state to an active continuous state and furthermore, Young, [0192]-[0194] discloses the written description enables those skilled in the art to make and use implementations having alternative elements and discloses that the disclosed systems and methods may be embodied in many other forms without departing from the scope of the disclosure and the various elements or components may be combined or integrated and discloses the techniques, systems, subsystems and methods described in the various implementations as discrete or separate may be combined or integrated with other systems modules, techniques or methods and other times shown or discussed as coupled or directly coupled or communicating with each other may be indirectly coupled or communicating through some interface, device or intermediate component and other examples of changes substitutions and alterations are ascertainable by one skilled in the art.  However, Young fails to disclose performing a sleep operation when failing to associate with a target access point and Young fails to explicitly disclose that the transition occurs from the sleep DRX state to the active continuous state upon the expiration of the timer and therefore fails to disclose “wake up when a sleep duration reaches the maximum allowable sleep duration” and “wherein the station is controlled to fall asleep in response to the station failing to associate with a target access point and a preset retry condition is met”.
In a related field of endeavor, Kim discloses:
wake up when a sleep duration reaches the maximum allowable sleep duration; (Kim, [0161] discloses it is determined whether the sleep period has expired and when the sleep period has expired, the second processor may return to wake up the WiFi module (i.e. reads on waking up when a maximum allowable sleep duration has been reached) and when the sleep period has not expired, it is determined whether a wake up signal is received from the first processor; Kim, [0111] discloses the CP may repeatedly and periodically perform wake up and sleep operations according to the execution of the DRX mode and the CP may wake up from the sleep state at every predetermined time according to the DRX period (i.e. indicates obviousness that the DRX period includes a maximum sleep period); Kim, [0104] discloses the CP may periodically wake up for operations of a cellular standby mode to perform cellular communications through an RF module and the CP may be activated to transmit and receive cellular communication though the cellular communication module).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Young to incorporate the teachings of Kim for the purpose of providing the system with a means to receive communications when in a sleep DRX state (Kim, [0104] & [0111]) and one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of the UE utilizing a DRX configuration to transition between states as taught by Young) with another known element (i.e. performing a process of the UE utilizing a DRX configuration to transition between states, wherein the transition corresponds to a transition from a sleep DRX state to a wakeup active state when the sleep period has expired as taught by Kim) to obtain the predictable result of the system performing a process of the UE utilizing a DRX configuration to transition between states (i.e. as taught by Young & Kim) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, 
Young in view of Kim fails to disclose “wherein the station is controlled to fall asleep in response to the station failing to associate with a target access point and a preset retry condition is met”.
In a related field of endeavor, Choi discloses:
wherein the station is controlled to fall asleep in response to the station failing to associate with a target access point and a preset retry condition is met (Choi, [0049] discloses when the initial ranging process that is performed by the predetermined number fails (i.e. reads on sleeping in response to the station failing to associate with a target access point and a preset first retry condition is met), the sleep mode switching unit switches a status of the terminal to a sleep mode  and waits until the propagation environment between the base station (i.e. reads on target access point) and the terminal is improved while saving the amount of power consumed by the terminal; Choi, [0018] discloses transmitting a code to a base station and attempting to perform an initial ranging process and determining that the initial ranging process fails when a response signal to the transmitted code is not transmitted from the base station and switching a status of the terminal to a sleep mode that saves power consumed by the terminal according to a result of the determination and performing the initial ranging process again when the propagation environment exceeds a predetermined reference value).

Regarding claim 14 and claim 28, Young in view of Kim and further in view of Choi discloses:
The wireless communication method of claim 11, wherein sending the downlink control signal to the station associated with the access point comprises and The wireless communications device of claim 25, wherein the transmitter is further configured to sending a configuration update signal to the station associated with the access point, wherein the configuration update signal instructs the station to update, based on the data of the maximum allowable sleep duration in the configuration update signal, the maximum allowable sleep duration stored at the station (Young, Fig. 15 [0100] discloses based on the received N/P indications (i.e. reads on configuration update signal), the UE stores or overwrites a received configuration in a region of memory assigned to a power-optimized configuration (i.e. indicates obviousness that a previous DRX power-optimized configuration is updated and overwritten with a new DRX power-optimized configuration) and Fig. 15 shows that the N/P indication are transmitted by the eNB; Young, [0110] discloses a power-optimized configuration employs a short DRX or a long DRX (i.e. indicates obviousness that the power-optimized configuration includes the sleep DRX configuration); Young, Fig. 26 & [0171] discloses the UE is enabled for two-way communication and incorporates a communication subsystem including a receiver and a transmitter as well as associated components such as one or more antenna elements 2616 and 2618 (i.e. indicates obviousness of a plurality of receiver elements and a plurality of transmitter elements) and a processing module such as a digital signal processor DSP and the particular design of the subsystem is dependent upon the communication network in which the UE is intended to operate; Young, [0174] discloses signals received by antenna 2616 through communication network are input to receiver and wherein the DSP provides receiver and transmitter control; Young, [0185] discloses other communications subsystems are further components which may provide for communication between the UE and different systems or devices (i.e. indicates obviousness of a plurality of communication systems with its own receiver, transmitter, DSP and antenna elements); Young, [0192]-[0194] discloses the written description enables those skilled in the art to make and use implementations having alternative elements and discloses that the disclosed systems and methods may be embodied in many other forms without departing from the scope of the disclosure and the various elements or components may be combined or integrated and discloses the techniques, systems, subsystems and methods described in the various implementations as discrete or separate may be combined or integrated with other systems modules, techniques or methods and other times shown or discussed as coupled or directly coupled or communicating with each other may be indirectly coupled or communicating through some interface, device or intermediate component and other examples of changes substitutions and alterations are ascertainable by one skilled in the art).


Claim 2-3, 9, 12, 16-17, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Patent Publication 2014/0018085 herein after referenced as Young) in view of KIM et al. (US Patent Publication 2015/0312857 herein after referenced as Kim) in view of CHOI et al. (US Patent Publication 2008/0137632 herein after referenced as Choi) and further in view of INOUE et al. (US Patent Publication 2016/0302117 herein after referenced as Inoue).

Regarding claim 2 and claim 16, Young in view of Kim and further in view of Choi discloses:
The wireless communication method of claim 1, wherein receiving the downlink control signal from the access point associated with the station comprises and The wireless communications device of claim 15, wherein the first receiver is configured to receiving a handover management signal from a first access point when the station is awake, wherein the first access point is associated with the station at a current moment, wherein the handover management signal comprises (Young, [0054] discloses the target eNB may use the information to determine the need for reconfiguration of DRX parameters or to populate DRX configuration parameters (i.e. reads on data of a maximum allowable sleep duration as DRX includes a maximum sleep duration) within an RRC Connection Reconfiguration message which may be generated by the target eNB and tunneled (i.e. reads on receiving a handover management signal) to the UE via the source eNB to instruct a handover; Young, Fig. 24 & [0165] discloses the target cell configured timers and/or tailor the DRX parameters to enable power optimization at the UE and the constructed configuration is transmitted from the target cell to the source eNB located within a Handover Command and then further transmitted to the UE by the source eNB; Kim, [0221] discloses the AP may wake up when receiving notification from the network to hand over (i.e. reads on receiving a handover management signal from a first access point when the station is awake) the WiFi control right to the CP; Kim, [0104] discloses the CP may periodically wake up for operations of a cellular standby mode to perform cellular communications through an RF module and the CP may be activated to transmit and receive cellular communication though the cellular communication module.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that UE would need to be awake in order to receive the handover command from the eNB).
Young in view of Kim and further in view of Choi discloses transmitting a handover command comprising the DRX sleep information of the target access point but fails to explicitly disclose that said handover command also includes an identifier of the target access point and therefore fails to disclose “wherein the handover management signal comprises an identifier of the target access point”.

wherein the handover management signal comprises an identifier of the target access point (Inoue, [0196]-[0197] discloses the source base station sends a handover command to instruct the mobile station to start a handover process and the message of the handover command includes the cell ID of the target cell (i.e. reads on identifier of a target access point), the ID of the mobile station and others and discloses the mobile station having received the handover command switches its access from the source cell to the target cell; Inoue, [0194] discloses source base station sends a handover request to base station (i.e. reads on access point) that manages the target cell; Inoue, [0289] discloses when detecting RLF due to sharp degradation of the radio quality of the source cell to undergo handover failure, tries to connect to the cell that has the best radio quality and in this case since Too Late Handover takes place and not the source cell, but the target cell has the best radio quality, mobile station transmits a re-establishment request for RRC connection to target base station; Inoue, [0295] discloses mobile station when connecting to the target base station after handover failure can re-establish RRC connection to the target base station from the continued state of RRC connected and as a result, the time required for re-connection after handover failure can be shortened hence it is possible to reduce temporary disruption time of communication accompanying handover.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the target cell ID is an identifier of the base station that manages the corresponding cell).


The wireless communication method of claim 2, further comprising: and The wireless communications device of claim 16, wherein the wireless communications device further comprises: a first transmitter configured to: sending, after receiving the handover management signal, a first association request signal based on the identifier of the target access point in the handover management signal; attempting associating, after sending the first association request signal, the station with the target access point; (Inoue, [0196]-[0197] discloses the source base station sends a handover command to instruct the mobile station to start a handover process and the message of the handover command includes the cell ID of the target cell (i.e. reads on identifier of a target access point), the ID of the mobile station and others and discloses the mobile station having received the handover command switches its access from the source cell to the target cell; Inoue, [0295] discloses mobile station when connecting to the target base station after handover failure can re-establish RRC connection to the target base station from the continued state of RRC connected and as a result, the time required for re-connection after handover failure can be shortened hence it is possible to reduce temporary disruption time of communication accompanying handover).
and reattempt associating the station with the target access point after the station wakes up (Choi, [0018] discloses transmitting a code to a base station and attempting to perform an initial ranging process and determining that the initial ranging process fails when a response signal to the transmitted code is not transmitted from the base station and switching a status of the terminal to a sleep mode that saves power consumed by the terminal according to a result of the determination and performing the initial ranging process again when the propagation environment exceeds a predetermined reference value).
Regarding claim 9 and claim 23, Young in view of Kim in view of Choi and further in view of Inoue discloses:
The wireless communication method of claim 2, wherein and The wireless communications device of claim 16, wherein the first wake-up circuit is further configured to waking up the station when sleep duration of the station reaches the maximum allowable sleep duration comprises waking up the station when the sleep duration of the station reaches the maximum allowable sleep duration in the handover management signal (Young, [0054] discloses the target eNB may use the information to determine the need for reconfiguration of DRX parameters or to populate DRX configuration parameters (i.e. reads on data of a maximum allowable sleep duration as DRX includes a maximum sleep duration) within an RRC Connection Reconfiguration message (i.e. reads on handover management signal) which may be generated by the target eNB and tunneled to the UE (i.e. reads on station) via the source eNB to instruct a handover; Young, Fig. 24 & [0165] discloses the target cell configured timers and/or tailor the DRX parameters to enable power optimization at the UE and the constructed configuration is transmitted from the target cell to the source eNB located within a Handover Command and then further transmitted to the UE by the source eNB; Kim, [0161] discloses it is determined whether the sleep period has expired and when the sleep period has expired, the second processor may return to wake up the WiFi module (i.e. reads on waking up when a maximum allowable sleep duration has been reached) and when the sleep period has not expired, it is determined whether a wake up signal is received from the first processor; Kim, [0111] discloses the CP may repeatedly and periodically perform wake up and sleep operations according to the execution of the DRX mode and the CP may wake up from the sleep state at every predetermined time according to the DRX period.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that mobile device utilizes the sleep DRX configuration it receives in the handover command in order to determine when to sleep and wake up). 
Regarding claim 12 and claim 26, Young in view of Kim and further in view of Choi discloses:
The wireless communication method of claim 11, wherein sending the downlink control signal to the station associated with the access point comprises and The wireless communications device of claim 25, wherein the transmitter is configured to sending a handover management signal to the station, wherein the handover management signal comprises (Young, [0054] discloses the target eNB may use the information to determine the need for reconfiguration of DRX parameters or to populate DRX configuration parameters (i.e. reads on data of a maximum allowable sleep duration as DRX includes a maximum sleep duration) within an RRC Connection Reconfiguration message which may be generated by the target eNB and tunneled (i.e. reads on receiving a handover management signal) to the UE via the source eNB to instruct a handover; Young, Fig. 24 & [0165] discloses the target cell configured timers and/or tailor the DRX parameters to enable power optimization at the UE and the constructed configuration is transmitted from the target cell to the source eNB located within a Handover Command and then further transmitted to the UE by the source eNB; Kim, [0221] discloses the AP may wake up when receiving notification from the network to hand over (i.e. reads on receiving a handover management signal from a first access point when the station is awake) the WiFi control right to the CP; Kim, [0104] discloses the CP may periodically wake up for operations of a cellular standby mode to perform cellular communications through an RF module and the CP may be activated to transmit and receive cellular communication though the cellular communication module.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that UE would need to be awake in order to receive the handover command from the eNB).
Young in view of Kim and further in view of Choi discloses transmitting a handover command comprising the DRX sleep information of the target access point but fails to explicitly disclose that said handover command also includes an identifier of the target access point and therefore fails to disclose “wherein the handover management signal comprises an identifier of a target access point”.
In a related field of endeavor, Inoue discloses:
(Inoue, [0196]-[0197] discloses the source base station sends a handover command to instruct the mobile station to start a handover process and the message of the handover command includes the cell ID of the target cell (i.e. reads on identifier of a target access point), the ID of the mobile station and others and discloses the mobile station having received the handover command switches its access from the source cell to the target cell; Inoue, [0194] discloses source base station sends a handover request to base station (i.e. reads on access point) that manages the target cell; Inoue, [0289] discloses when detecting RLF due to sharp degradation of the radio quality of the source cell to undergo handover failure, tries to connect to the cell that has the best radio quality and in this case since Too Late Handover takes place and not the source cell, but the target cell has the best radio quality, mobile station transmits a re-establishment request for RRC connection to target base station; Inoue, [0295] discloses mobile station when connecting to the target base station after handover failure can re-establish RRC connection to the target base station from the continued state of RRC connected and as a result, the time required for re-connection after handover failure can be shortened hence it is possible to reduce temporary disruption time of communication accompanying handover.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the target cell ID is an identifier of the base station that manages the corresponding cell).
.


Claim 8, 13, 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Patent Publication 2014/0018085 herein after referenced as Young) in view of KIM et al. (US Patent Publication 2015/0312857 herein after referenced as Kim) in view of CHOI et al. (US Patent Publication 2008/0137632 herein after referenced as Choi) in view of INOUE et al. (US Patent Publication 2016/0302117 herein after referenced as Inoue) and further in view of Yang et al. (US Patent Publication 2007/0167165 herein after referenced as Yang).  

Regarding claim 8 and claim 22, Young in view of Kim in view of Choi and further in view of Inoue discloses:
The wireless communication method of claim 2, further comprising: and The wireless communications device of claim 16, comprising  a third transmitter configured to: (Young, Fig. 8 & [0069] discloses the source eNB may send RRC connection reconfiguration information comprising mobility control information to the UE (i.e. reads on receiving the handover management signal) allowing the UE to detach from the old cell (i.e. reads on disassociation process between the UE station and the first access point cell) and synchronize with the new cell and the UE sends a RRC configuration complete message to the target eNB and begin transferring data to and from the target eNB; Young, Fig. 26 & [0171] discloses the UE is enabled for two-way communication and incorporates a communication subsystem including a receiver and a transmitter as well as associated components such as one or more antenna elements 2616 and 2618 (i.e. indicates obviousness of a plurality of receiver elements and a plurality of transmitter elements) and a processing module such as a digital signal processor DSP and the particular design of the subsystem is dependent upon the communication network in which the UE is intended to operate; Young, [0185] discloses other communications subsystems are further components which may provide for communication between the UE and different systems or devices (i.e. indicates obviousness of a plurality of communication systems with its own receiver, transmitter, DSP and antenna elements); Young, [0192]-[0194] discloses the written description enables those skilled in the art to make and use implementations having alternative elements and discloses that the disclosed systems and methods may be embodied in many other forms without departing from the scope of the disclosure and the various elements or components may be combined or integrated and discloses the techniques, systems, subsystems and methods described in the various implementations as discrete or separate may be combined or integrated with other systems modules, techniques or methods and other times shown or discussed as coupled or directly coupled or communicating with each other may be indirectly coupled or communicating through some interface, device or intermediate component and other examples of changes substitutions and alterations are ascertainable by one skilled in the art.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the system would include multiple different receiving and transmitting antenna elements to receive and transmit the signals to and from the base station).
Young in view of Kim in view of Choi and further in view of Inoue discloses sending a handover command to a UE and the UE detaching and disassociating from the old cell and associating and synchronizing with the new cell but fails to disclose the UE sending an acknowledgment signal in response to receiving the handover command and therefore fails to disclose “sending an acknowledgment signal to the first access point after the handover management signal is received; completing, after sending the acknowledgment signal to the first access point after the handover management signal is received, a disassociation process between the station and the first access point.”
In a related field of endeavor, Yang discloses:
sending an acknowledgment signal to the first access point after the handover management signal is received; completing, after sending the acknowledgment signal to the first access point after the handover management signal is received, a disassociation process between the station and the first access point (Yang, [0052] discloses once the handover initiation command message is received (i.e. reads on handover management signal is received), decoded and acknowledged by the MS by encoding a response command message and transmitting it to the BS (i.e. reads on sending an acknowledgment signal to the first access point), the process will continue until the handover procedure is complete with a result which could be a successful handover and the handover procedure will conclude with the MS being assigned to a neighboring BS (i.e. reads on disassociation process between the station and the first access point by the MS being assigned to the neighboring BS)).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Young in view of Kim in view of Choi and further in view of Inoue to incorporate the teachings of Yang for the purpose of providing the system with a means to acknowledge receipt of the handover command (Yang, [0052]) and one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of the UE receiving a handover command and completing the handover from a first base station to a new base station as taught by Young) with another known element (i.e. performing a process of the UE receiving a handover command and completing the handover from a first base station to a new base station, wherein the UE sends an acknowledgement message in response to receiving the handover command as taught by Yang) to obtain the predictable result of the system performing a process of the UE receiving a handover command and completing the handover from a first base station to a new base station (i.e. as taught by Young & Yang) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known 
Regarding claim 13 and claim 27, Young in view of Kim in view of Choi and further in view of Inoue discloses:
The wireless communication method of claim 12, further comprising and The wireless communications device of claim 26, wherein the wireless communications device further comprises a receiver coupled to the transmitter and configured to (Young, Fig. 8 & [0069] discloses the source eNB may send RRC connection reconfiguration information comprising mobility control information to the UE (i.e. reads on receiving the handover management signal) allowing the UE to detach from the old cell (i.e. reads on disassociation process between the UE station and the first access point cell) and synchronize with the new cell and the UE sends a RRC configuration complete message to the target eNB and begin transferring data to and from the target eNB; Young, [0169] discloses the network element includes a processor and a communications subsystem; Young, [0171] discloses the communication subsystem includes a receiver and a transmitter as well as associated components such as one or more antenna elements and a processing module).
Young in view of Kim in view of Choi and further in view of Inoue discloses sending a handover command to a UE and the UE detaching and disassociating from “receiving an acknowledgment signal from the station in response to sending the handover management signal to the station, wherein a disassociation process is completed between the access point and the station based on receiving the acknowledgement signal from the station”.
In a related field of endeavor, Yang discloses:
receiving an acknowledgment signal from the station in response to sending the handover management signal to the station, wherein a disassociation process is completed between the access point and the station based on receiving the acknowledgement signal from the station (Yang, [0052] discloses once the handover initiation command message is received (i.e. reads on handover management signal is received), decoded and acknowledged by the MS by encoding a response command message and transmitting it to the BS (i.e. reads on sending an acknowledgment signal to the first access point), the process will continue until the handover procedure is complete with a result which could be a successful handover and the handover procedure will conclude with the MS being assigned to a neighboring BS (i.e. reads on disassociation process between the station and the first access point by the MS being assigned to the neighboring BS)).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Young in view of Kim in view of Choi and further in view of Inoue to incorporate the teachings of 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645